Citation Nr: 0841580	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  04-37 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for erectile 
dysfunction (ED).

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

4.  Entitlement to service connection for an enlarged heart.

5.  Entitlement to service connection for hypertension with 
ischemic heart disease.

6.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1967 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003, February 2005, and 
November 2005 rating decisions of the Jackson, Mississippi 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In February 2007, the veteran and his spouse testified before 
the undersigned Acting Veterans Law Judge via 
videoconference.  A copy of the hearing transcript is of 
record and has been reviewed.

The issues of entitlement to service connection for 
peripheral neuropathy, ED, an enlarged heart, and 
hypertension with ischemic heart disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of diabetes mellitus, 
type II. 

2.  The veteran had active military service along the 
demilitarized zone (DMZ) in Korea while attached to the 2nd 
Battalion, 17th Infantry during the period of April 1968 to 
July 1979.  

2.  A low back disorder has not been related to active 
service or to a period within one year of service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was incurred in active 
military service as a result of exposure to Agent Orange.  38 
U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.  A low back disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  As a result of the 
Board's decision to grant service connection for diabetes 
mellitus, any failure to notify or assist under the VCAA as 
to this claim cannot be considered prejudicial to the 
veteran.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claim for service connection 
for a back disability, a July 2003 letter advised the veteran 
of the evidence necessary to substantiate his claim and the 
respective obligations of the veteran and the VA in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claim was thereafter denied in the rating 
decision of September 2003 and September 2004 statement of 
the case.  Another VCAA notice letter was also provided in 
March 2005, after which the claim was readjudicated in 
December 2005 and August 2006 supplemental statements of the 
case, and following one additional VCAA notice letter, which 
also provided notice on the issues of establishing a 
disability rating and effective dates in September 2007, the 
claim was adjudicated one more time in the July 2008 
supplemental statement of the case.  The veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service medical records are associated with the claims 
folder, as are post-service VA and private medical 
examination reports and treatment records.  There is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained, or that are not 
adequately addressed in documents or records contained within 
the claims folder.  The veteran has also been provided with a 
VA examination and opinion regarding the likely etiology of 
his back disability.  While the claims folder does contain a 
Social Security Administration (SSA) disability award notice, 
dated in August 2005, and does not reflect that all of the 
records from the SSA claim have been requested by the RO, in 
view of the veteran's testimony before the Board that all of 
his recent treatment has been by VA (the Board's review of 
his testimony reflects that he identified no treatment with 
any provider other than VA since 1999), the Board does not 
find that remand of this claim in order to obtain these 
records is warranted.  More specifically, any pertinent 
treatment records in the SSA file would merely duplicate the 
treatment records that are already of record.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

II.  Entitlement to Service Connection for Diabetes Mellitus, 
Type II, and a Back Disability

Background

The personnel records reflect that the veteran's active 
service, included 1 year and 29 days of foreign service in 
Korea during the period of April 16, 1969 to May 15, 1970.  
During this period, he was attached to the 2nd Battalion, 
17th Infantry.

Service medical records do not reflect complaints or 
treatment for diabetes mellitus, although an entry for March 
1969 does indicate the veteran's report of being told that he 
was diabetic as a child.  They do reflect that in September 
1967, the veteran indicated that he fell on his side three 
weeks earlier.  In December 1967, the veteran was treated for 
an injury to his left side from a pugil stick.  Examination 
revealed tenderness over the left lower rib cage.  The 
impression was bruise.  

In December 1968, the veteran reportedly sustained a back 
strain while carrying garbage and the examiner noted a 
questionable or possibly history of a previous problem.  
Examination revealed slight limitation of motion at L1-L2 
area on the left.  The impression was back strain.  An entry 
dated one week later reflects that the veteran again 
complained of back pain; however, examination was negative 
and the impression was flu syndrome.  At the end of the 
month, the veteran stated that he fell at Fort Dix in January 
1968 (a January 1968 entry reflects only an injury to the 
left wrist), and had experienced a continuing problem with 
low back pain.  In February 1969, the veteran reported a 
chest cold and pain in the upper back for the previous four 
weeks.  In September 1969, the veteran stated that he 
strained his back while lifting a heavy object two days 
earlier.  Although examination revealed good range of motion, 
the veteran claimed he had a history of back pain, and 
requested to see a doctor.  In November 1969, the veteran 
reported pain in his left side and testes, and the impression 
was epididymitis.  

Separation examination revealed that the veteran denied any 
current or past history of back trouble of any kind.  In 
addition, a statement of medical condition, dated on May 15, 
1970, reflects that there had been no change in the veteran's 
medical condition since his separation examination.  

A private hospital report, dated in September 1993, reflects 
that the veteran was admitted to the emergency room with 
acute right-sided lower back pain.  X-rays at this time were 
interpreted to reveal a normal lumbosacral spine in multiple 
projections.  

In his original application for compensation, dated in June 
2003, the veteran asserted that he sustained back and other 
injuries as a result of a helicopter jump during service in 
1967.  

A VA treatment record from July 2003 reflects that the 
veteran's continuing complaints included back pain.  

VA treatment records from September 2003 reflect that the 
veteran sought evaluation for continuing complaints of 
chronic back pain, which was reported to be progressively 
worsening.  He stated that he was unable to work due to 
severe back pain.  In October 2003, he stated that he was 
pursuing disability for his back pain.  He stated that he had 
had back pain for more than two years.  Magnetic resonance 
imaging (MRI) revealed minimal degenerative disease involving 
the L4-5 level.  The assessment included chronic low back 
pain and degenerative joint disease (DJD) of the lumbar 
spine, and the veteran was to continue with Percocet and 
consider physical therapy.

VA consultation in November 2003 revealed that the veteran 
reported a history of chronic low back pain for the past 
several years, getting worse over the last 6 months.  

In a statement, dated in December 2003, the veteran provided 
a partial list of his employers since his discharge from 
service, noting that in many cases, he left due at least in 
part to back pain.

An aid and attendance examination report, received in 
February 2004, reflects a diagnosis of DJD of the lumbar 
spine (L4-5) and chronic low back pain.  

VA general medical examination in April 2004 revealed that 
the veteran stopped working about 14 months earlier mainly 
because of back problems.  At the time of an electromyograph 
(EMG)/nerve conduction velocity (NCV) in August 2004, the 
veteran denied any injury to his low back, but stated that he 
had suffered from increasing lower back pain that radiated 
down both legs.  There symptoms had reportedly been going on 
for the past 15-20 years.  At this time, NCV of both lower 
extremities was found to be suggestive of axonal neuropathy 
in both peroneal nerves.  EMG of the lower extremities and 
lumbar paraspinal muscles was determined to be compatible 
with L3-S1 radiculopathy.  

Computed tomography (CT) scan of the lumbar spine in 
September 2004 revealed minimal degenerative disc disease at 
L4-5 which was found to be similar to the results from MRI in 
November 2002. 

In a statement, dated in March 2005, medical student (MS), 
register dietitian (RD) and certified diabetes educator 
(CDE), M. M., noted that the veteran had been working with 
lowering his glucose levels, and that while his levels were 
either normal in January 2005 and November 2004, or in 
glucose intolerance levels in January 2005, August 2004, and 
April 2004, in 2003, the veteran had fasting blood sugar 
(FBS) of 145 and 137 which met the diagnostic criteria for 
diabetes.  She went on to comment that glucose elevations 
coincided with weight gain, and that through significantly 
limiting sugar and carbohydrates, the veteran had lost weight 
from 253 to 205, which had improved his ability to control 
his glucose.  It was her opinion that the veteran needed to 
continue limiting carbohydrates and remained a diet-
controlled diabetic whose blood sugar would return to the 
diabetic range if he stopped following his diabetic diet.  

In a revised statement, dated in February 2006, M. M. stated 
that the veteran's previous glucose levels in 2003 met the 
criteria for diabetes mellitus, type II.  She reiterated that 
the veteran remained a diet-controlled type II diabetic, and 
that if he were to stop following his diabetic diet, his 
blood sugar would return to the diabetic range.

VA examination of the heart and peripheral nerves in May 2008 
indicated a glucose level of 94 and the examiner's opinion 
that the veteran was not diabetic.

At the time of the veteran's VA spine examination in June 
2008, the examiner noted his review of the veteran's claims 
file.  The veteran stated that he had pain in his back and 
legs and whole body since 1999.  The veteran also reportedly 
stated that he could not recall a specific injury.  The 
examiner concluded that the veteran's current back condition 
was not a result of a lumbar strain in 1968 and 1969 as the 
veteran told him that his back pain currently began in 1999, 
approximately 30 years after the original complaint.

At the veteran's hearing before the Board in February 2007, 
the veteran testified that his diabetes was controlled by 
diet (transcript (T.) at p. 5).  The veteran further 
indicated that he sustained two back injuries relating to the 
use of "polo" sticks during his basic training and an 
additional lifting injury when he was in Korea (T. at pp. 9-
10).  He did not seek treatment for his back until he went to 
the VA in 1999 (T. at p. 12).  He maintained, however, that 
he had always had nagging pain in his back since 1967 (T. at 
p. 12).

Analysis

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of diabetes mellitus, organic diseases of the nervous 
system, and arthritis, service connection may be granted if 
such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

VA regulations also provide that, if a veteran was exposed to 
an herbicide agent during active service, presumptive service 
connection is warranted for type 2 diabetes.  38 C.F.R. 
§ 3.309(e) (2007).  

Type 2 diabetes mellitus disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 10 
percent at any time after which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. § 
3.307(a)(6)(ii).

Further, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
para. 10(k) provides that VA is to concede exposure to Agent 
Orange where the veteran alleges service along the DMZ in 
Korea, and was assigned to the 2nd Battalion, 17th Infantry, 
between April 1968 and July 1969.  A note at the end of this 
paragraph indicates that a request is to be submitted to the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
for verification of the location of a veteran's unit if 
he/she alleges service with a unit other than one of those 
listed in this paragraph, thus clearly implying that if the 
veteran was a member of one of the units listed, his unit's 
presence during the applicable time period will also be 
conceded.  

In this case the veteran avers that he developed type 2 
diabetes mellitus as a result of exposure to Agent Orange in 
service.  As was noted above, while the record reflects the 
opinion of the May 2008 VA examiner that the veteran is not a 
diabetic, the record also reflects the previous diagnosis of 
M. M. that the veteran is a diet-controlled type II diabetic.  
M. M. also holds specialized credentials in the field of 
diabetes and has offered an explanation for why the veteran 
has more recently exhibited lower glucose levels.  On the 
other hand, the May 2008 examiner did not offer an 
explanation for his conclusion and general statement that the 
veteran was not a diabetic.  Indeed, at the time of its 
remand, the Board had already found that the evidence was 
sufficient to demonstrate the existence of type II diabetes 
mellitus.  It should also be noted that the rating criteria 
for diabetes mellitus found at 38 C.F.R. § 4.120, Diagnostic 
Code 7913 (2007) specifically provide a 10 percent rating for 
diabetes mellitus that is manageable by restricted diet only.  
Therefore, for all of the foregoing reasons, the Board finds 
that there is sufficient evidence of a current diagnosis of 
type 2 diabetes mellitus.

Accordingly, since the veteran served with a unit at the time 
that it was located at the DMZ in Korea between April 1968 
and July 1969, the Board will concede that he was exposed to 
Agent Orange during service, and find that presumptive 
service connection is warranted for type 2 diabetes.  
38 C.F.R. § 3.309(e) (2007).  

Turning next to the issue of entitlement to service 
connection for a back disability, the Board initially finds 
that there are multiple diagnoses of degenerative disc and 
joint disease of the lumbar spine since October 2003, and the 
Board will therefore find that the evidence supports the 
existence of a current disability with respect to this claim.  

However, as has been made clear to the veteran during the 
pendency of this claim, in order to establish service 
connection, it is also necessary that the evidence 
demonstrate that the current disability had its onset during 
service or, in the case of arthritis or organic diseases of 
the nervous system, during a period of one year following 
service.  

In this regard, however, the only opinion that addresses the 
claim is the opinion from the June 2008 VA spine examiner who 
examined the veteran and his claims file and concluded that 
due to the veteran's statement that his current back pain 
began in 1999, his current back condition was not a result of 
a lumbar strain in 1968 and 1969.  The Board further notes 
that although the rationale of this opinion would seem rather 
superficial, it is consistent with the overall evidence that 
demonstrates several acute events during service which 
specifically involved the back in December 1968 and September 
1969 (as noted previously, the December 1998 assertion about 
previous back injury in January 1968 was not supported by the 
contemporaneous treatment records) followed by no additional 
relevant treatment during service or for many years after 
service.  In fact, at the time of separation examination, the 
veteran denied any history of back problems during service, 
and the first documented post-service diagnosis of back 
disability did not occur until October of 2003.  The Board 
also finds it significant that at the time of an acute post-
service back injury in September 1993, x-rays had not yet 
revealed any degenerative disease of the lumbar spine.  

In addition, the Board finds that the veteran's statements 
that he has continually suffered from symptoms of back 
disability since service are simply not credible.  As 
discussed above, the first evidence of any post-service 
treatment of the back is dated in September 1993, and in his 
original application for compensation, dated in June 2003, 
the veteran asserted that he sustained back and other 
injuries as a result of a helicopter jump during service in 
1967, an assertion that has not been echoed in subsequent 
testimony and statements.  Moreover, the Board is also 
concerned about other statements of medical history that 
place the onset of the veteran's back pain as more than two 
years in October 2003, for the past several years in November 
2003, and for the past 15-20 years in August 2004.  

There is also no competent medical evidence showing that any 
back disability is related to service or a period of one year 
following service.  It should also be noted that the 
statements and testimony of the veteran and his spouse that 
seek to link current relevant symptoms or diagnoses to active 
service are of minimal or no weight as it has been held that 
lay assertions with respect to issues of medical causation do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, in addressing the evidence in favor and 
against the claim for service connection for a back 
disability, the Board finds that the latter is far more 
persuasive, probative, and credible, and that a preponderance 
of the evidence is therefore against the veteran's claim for 
service connection for a back disability.


ORDER

Service connection for diabetes mellitus, type II, is 
granted.

Service connection for a back disability is denied.


REMAND

With respect to the remaining claims for service connection 
for peripheral neuropathy, ED, an enlarged heart, and 
hypertension with ischemic heart disease, as a result of the 
Board's decision to grant service connection for diabetes 
mellitus, type II, the Board finds that these issues must now 
be remanded so that appropriate examiners can address whether 
the veteran's diabetes either caused or aggravated any of 
these claimed disabilities.  38 C.F.R. §§ 3.310(a) and (b) 
(2007); Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
new VA examinations to determine 
whether any current peripheral 
neuropathy, enlarged heart, 
hypertension with ischemic heart 
disease or ED were caused or aggravated 
by the veteran's diabetes mellitus, 
type II.  The claims file should be 
made available and reviewed by the 
examiner.  All indicated studies should 
be conducted, and all findings reported 
in detail.  

If peripheral neuropathy, an enlarged 
heart, hypertension with ischemic heart 
disease, or ED are found to be present, 
the examiners should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the peripheral 
neuropathy, enlarged heart, 
hypertension with ischemic heart 
disease or ED were caused or aggravated 
by the veteran's diabetes mellitus, 
type II.  

All findings and conclusions should be 
set forth in a legible report.

2.  Finally, readjudicate the claims 
remaining on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


